EYED, J.
The indictment is in conformity to the provisions of the Code, and substantially the same in form as the one prescribed therein for grand larceny as punished by section 3173. The verdict and judgment are responsive to the indictment and the law, and therefore correct.—Moore et al. v. The State, at present term. The record affirmatively shows that the prisoners were present in person at the trial and sentence, the latter succeeding the former without any interval.
[1.] The act of the 15th December, 1865, (Pamph. Acts, p. 116,) did not repeal section 3173 of the Code, as to the ingredients of the crime or punishment of grand larceny, as to offenses committed before its passage.—Miles v. The State, Moore v. The State, and other cases decided at the present term.
[2.] The court properly refused to give the first charge ashed.—Jeffreys et al. v. The State, and Eliza v. The State, at the last term.
[3.] The second charge ashed was abstract; and, therefore, properly refused.
The record does not purport to set out all the evidence on the trial, and we can see no error in the ruling of the court on the motion in arrest of judgment.
There is no error in the record, and the judgment must be affirmed.